                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

GWINNETT COUNTY NAACP, as an
organization; GEORGIA STATE
CONFERENCE OF THE NAACP, as an
organization; and GEORGIA COALITION
FOR THE PEOPLES’ AGENDA, INC., as an
organization,
       Plaintiffs,
                                                         Civil Action No.
                       v.
                                                        1:20-cv-00912-SDG
GWINNETT COUNTY BOARD OF
REGISTRATION AND ELECTIONS; JOHN
MANGANO, STEPHEN DAY, BEN
SATTERFIELD, BEAUTY BALDWIN, and
ALICE O’LENICK in their official capacities as
members of the Board of Registration and
Elections; BEN KU, MARLENE FOSQUE,
TOMMY HUNTER, CHARLOTTE NASH, and
JACE BROOKS, in their official capacities as
Gwinnett County Commissioners,
       Defendants.

                            OPINION AND ORDER

      This matter is before the Court on Plaintiffs Gwinnett County NAACP

(“Gwinnett NAACP”), Georgia State Conference of the NAACP (“Georgia

NAACP”), and the Georgia Coalition for the Peoples’ Agenda, Inc.’s (“GCPA”)

motion for a temporary restraining order and preliminary injunction [ECF 2]. The

Court held a hearing on March 2, 2020 and DENIED Plaintiff’s motion from the
bench. This Opinion and Order further explains the Court’s reasoning for its

ruling.

I.     BACKGROUND 1

       Gwinnett County is one of the fastest growing counties in Georgia. 2 As of

February 1, 2020, Gwinnett County had more than 550,000 registered voters. 3 The

voter turnout for the 2016 and 2018 presidential general elections was high, with

well over 300,000 voters voting in each. 4 Defendant Gwinnett County Board of

Registrations and Elections (“Gwinnett BORE” or “BORE”) is responsible for the

administration of elections in Gwinnett County. 5 The Gwinnett County Board of

Commissioners (“Board of Commissioners”), through its individual members,

controls Gwinnett BORE’s budget and is responsible for providing the necessary

funds and equipment to conduct elections. 6




1    These facts are taken from the Complaint, Plaintiffs’ motion and supporting
     evidence, and Defendants’ response and supporting declaration. ECF 1; ECF 2;
     ECF 10; ECF 11; ECF 13.
2    ECF 1, ¶ 19.
3    Id; ECF 11-1, ¶ 3.
4    ECF 11-1, ¶ 14.
5    ECF 1, ¶ 16.
6    Id. ¶ 15; ECF 11-1, ¶ 7.
           Each county in Georgia is required to conduct three weeks of in-person,

early voting. O.C.G.A. § 21-2-385(d)(1). However, only one location for early

voting in each county is required under state law. Id. In 2016, Defendants operated

one voting location—the Gwinnett County Voter Registration and Elections Office

(“BORE headquarters”)—during the first week of the early voting period. 7 For the

second week of early voting, Defendants had two satellite offices where registered

voters could vote, in addition to voting at the BORE headquarters. For the third

week of early voting in 2016, Defendants operated seven satellite voting locations

in addition to permitting voting at the BORE headquarters. 8 In 2018, Gwinnett

County again operated only one voting office during the first week of early voting,

but operated seven additional satellite offices during each of the second and third

weeks. 9

           During the first week of early voting in the 2016 general election, voters

experienced long delays at the BORE headquarters. 10 Some prospective voters

stood in line for up to five hours. 11 Other prospective voters may have left before


7    ECF 1, ¶ 22.
8    Id.
9    Id.
10   Id. ¶¶ 23–24.
11   Id. ¶ 25.
casting their ballots or were physically unable to vote. 12 Even after the BORE

opened more satellite offices later that first week of early voting, voters reportedly

still experienced wait times of over an hour. 13 Voters also experienced long wait

times during the early voting period for the 2018 general election. 14

           In August 2019, the Gwinnett BORE made a budget request to the Board of

Commissioners for funds to operate eight voting locations—the BORE

headquarters and seven satellite offices—for all three weeks of the early voting

period during the March 2020 presidential primary. 15 The Board of

Commissioners approved the budget request as to the second and third weeks of

the early voting period, but not the first week. 16 As a result, only one polling

location—the BORE headquarters—would be open during the first week of early

voting, as had been the case in 2016 and 2018. 17 The Gwinnett BORE announced

the Board of Commissioners’ decision at its meeting on January 21, 2020. 18 The




12   Id. ¶¶ 26–27.
13   Id. ¶ 28.
14   Id. ¶ 30.
15   Id. ¶ 32.
16   ECF 11, ¶ 8.
17   Id.
18   Id. ¶ 37.
Board of Commissioners notified the public of this decision on February 4, 2020. 19

Plaintiffs attended the January 21 BORE meeting and subsequently sent

Defendants letters on January 22 and February 18 disputing the decision. 20

        During the January 21, 2020 meeting, BORE explained that there would be

12 days of early voting at the satellite locations (instead of the 19 days proposed in

the BORE’s budget) because of a delay in delivery of the necessary voting-

machines. 21 Two days later, Gwinnett BORE officials reportedly stated that budget

cuts were responsible for the decision. 22 Plaintiffs also present evidence that the

Gwinnett BORE had concerns “due to logistics with equipment, training staff and

managing elections property” as rationales for reducing the locations for early

voting. 23 Notwithstanding, Plaintiffs allege that, as of February 24, 2020, the

Gwinnett BORE had received 2,247 of the 2,255 new voting machines. 24 Plaintiffs

do not allege whether those machines had been tested and were ready to be put

into immediate use as of that date.



19   ECF 10, at 4.
20   Id. at 5.
21   ECF 1, ¶ 37.
22   Id. ¶¶ 38–39.
23   Id. ¶¶ 40–41.
24   Id. ¶ 42.
            On February 27, 2020, Plaintiffs filed the instant Complaint, asserting a

claim under 42 U.S.C. § 1983. 25 They allege Defendants’ decision to operate only

one polling location during the first week of the early voting period violates the

First and Fourteenth Amendments. 26 That same day, Plaintiffs filed their motion

for temporary restraining order and preliminary injunction and requested an

expedited hearing since the first week of early voting for the March 2020

presidential primary was set to start on March 2. 27 The Court set a hearing for

March 2 at 2 pm, and directed that Defendants file any written response by 10 am

that day. Defendants’ response argued that Plaintiffs were not entitled to

injunctive relief. 28 All parties were represented by counsel during the March 2

hearing and both sides presented live witness testimony.

II.         DISCUSSION

            a.    Standing

            As a threshold issue, Defendants argue that Plaintiffs—three associational

organizations—lack standing to maintain this suit. Article III of the Constitution




25    See generally id.
26    Id.
27    ECF 2.
28    ECF 10.
limits federal courts to consideration of cases and controversies. U.S. Const. art.

III, § 2. The doctrine of standing “is an essential and unchanging part of the case-

or-controversy requirement of Article III.” Lujan v. Defs. of Wildlife, 504 U.S. 555,

560 (1992). To invoke this Court’s jurisdiction, Plaintiffs must have standing.

Fla. State Conference of N.A.A.C.P. v. Browning, 522 F.3d 1153, 1159 (11th Cir. 2008)

(citing Nat’l Alliance for the Mentally Ill, St. John’s Inc. v. Bd. of Cty. Comm’rs, 376 F.3d

1292, 1294 (11th Cir. 2004)). The standing inquiry is threefold:

              First, the plaintiff must demonstrate that she has suffered
              an “injury in fact”—an invasion of a legally protected
              interest that is both (a) concrete and particularized and
              (b) actual or imminent, not conjectural or hypothetical.
              Second, the plaintiff must show a causal connection
              between her injury and the challenged action of the
              defendant—i.e., the injury must be fairly . . . trace[able]
              to the defendant’s conduct, as opposed to the action of
              an absent third party. Finally, the plaintiff must show
              that it is likely, not merely speculative, that a favorable
              judgment will redress her injury.

Lewis v. Governor of Ala., 944 F.3d 1287, 1296 (11th Cir. 2019) (citing Lujan, 504 U.S.

at 560–61 (internal citations and punctuation omitted)). “Where only injunctive

relief is sought, only one plaintiff with standing is required.” Martin v. Kemp, 341 F.

Supp. 3d 1326, 1333 (N.D. Ga. 2018) (citing Crawford v. Marion Cty. Election Bd., 472

F.3d 949, 951 (7th Cir. 2007)).
             i.     Injury in Fact

       For the first prong, this Court has held that “[a]n organization may

demonstrate a concrete, imminent injury either through a ‘diversion-of-resources’

theory or through an ‘associational-standing’ theory.” 29 Democratic Party of Ga., Inc.

v. Crittenden, 347 F. Supp. 3d 1324, 1336 (N.D. Ga. 2018) (citing Arcia v. Fla. Sec’y of

State, 772 F.3d 1335, 1341–42 (11th Cir. 2014)). When injunctive relief is sought,

“individual participation of the organization’s members is not normally necessary.

The nub is whether the members themselves would have standing.” Id.

(citing Browning, 522 F.3d at 1160). Indeed, because injunctive relief is prospective

in nature, an organization need only show that its members “face[ ] a probability

of harm in the near and definite future.” Browning, 522 F.3d at 1160–61. Plaintiffs

assert they have standing under both theories. The Court agrees.

                    1.     Direct organizational standing

       For the “diversion-of-resources” theory, “an organization has standing to

sue when a defendant’s illegal acts impair the organization’s ability to engage in

its own projects by forcing the organization to divert resources in response.”

Crittenden, 347 F. Supp. 3d at 1336 (citing Arcia, 772 F.3d at 1341). See also Common



29   The “diversion-of-resources” theory is also frequently referred to as “direct
     organizational” standing.
Cause Ga. v. Kemp, 347 F. Supp. 3d 1270, 1288–89 (N.D. Ga. 2018) (“It is well

established that an organization can establish standing to sue on its own behalf

where it can show the defendant’s acts resulted in an impediment to the

organization’s mission or diversion of its resources.”).

       Plaintiffs here—all of which are organizations dedicated to increasing voter

participation through advocacy and educating voters on election procedures—

allege they will be directly harmed by being forced to divert their resources to

other projects and initiatives to ensure voters are able to participate in the

election. 30 In particular, the Court credits the testimony of Helen Butler, the

Executive Direction of the GCPA, who testified that her organization will be

required to divert additional resources to transport voters to and from BORE

headquarters, the sole polling location in Gwinnett County for the first week of

the early voting period. 31 This will, in turn, hinder GCPA’s mission of promoting

voter advocacy and turnout as a whole. This is sufficient for Plaintiffs to

demonstrate an imminent and concrete injury. Browning, 522 F.3d at 1165

(“[A]n organization suffers an injury in fact when a statute compels it to divert

more resources to accomplishing its goals. . . . [T]he fact that the added cost has


30   ECF 1, ¶¶ 12–14.
31   Id. ¶ 14.
not been estimated and may be slight does not affect standing, which requires only

a minimal showing of injury.” (internal citations and punctuation omitted) (citing

Crawford, 472 F.3d at 951). See also Havens Realty Corp. v. Coleman, 455 U.S. 363, 379

(1982) (holding drain on organization’s resources constitutes concrete and

demonstrable injury to organization’s activities); Martin, 341 F. Supp. 3d at 1334

(“Defendants cite to no authority that an organizational plaintiff must explain

exactly how its resources will be diverted from one endeavor to another before

sufficient injury can be shown.”).

                   2.      Associational Standing

      The Court also finds Plaintiffs have “associational standing.” Under this

theory, an organization:

             Has standing to enforce the rights of its members when
             its members would otherwise have standing to sue in
             their own right, the interests at stake are germane to the
             organization’s purpose, and neither the claim asserted
             nor the relief requested requires the participation of
             individual members in the lawsuit.

Crittenden, 347 F. Supp. 3d at 1336 (citing Browning, 522 F.3d at 1160).

      To demonstrate an injury-in-fact under this theory, Plaintiffs “need not

establish that all of their members are in danger of suffering an injury,” but merely

show that “at least one member faces a realistic danger of suffering an injury.”

Arcia, 772 F.3d at 1342. Indeed, when the alleged harm is solely prospective, the
Eleventh Circuit does not “require[ ] that the organizational plaintiffs name names

because every member faces a probability of harm in the near and definite future.”

Browning, 522 F.3d at 1160. But see Georgia Republican Party v. Sec. & Exch. Comm’n,

888 F.3d 1198, 1204 (11th Cir. 2018) (“We did not relax the requirement that an

organization name at least one member who can establish an actual or imminent

injury.”) (citing Arcia, 772 F.3d at 1342).

      Here, Butler testified that GCPA represents over 5,000 individuals, some of

whom are registered Gwinnett County voters who intended to vote at one of the

seven satellite locations that will not be operational during the first week of the

early voting period. This future harm is “certainly impending,” as the early voting

period has commenced and Gwinnett County voters cannot vote at any of the

satellite locations during the first week. See Clapper v. Amnesty Int’l USA, 568 U.S.

398, 416 (2013). While Butler did not read off a list of names, she specifically

articulated that some Gwinnett County voters, who are represented by GCPA, will

be harmed by Defendants’ decision. This would be sufficient to allow the

individual voters to sue in their own right. Accordingly, GCPA has associational

standing.

      Defendants, however, argue Plaintiffs lack “associational standing” because

they only presume and speculate that voters will experience harm through an
uncertain chain of events. The Court disagrees. While Plaintiffs did not present the

affirmative testimony of a prospective Gwinnett County voter, they presented

sufficient evidence to show that at least one of their members will face a realistic

probability of harm in the near and definite future. That is all that is required.

Crittenden, 347 F. Supp. 3d at 1336. See also Curling v. Kemp, 334 F. Supp. 3d 1303,

1316 (rejecting defendants’ argument that plaintiffs’ allegations were “only a

speculative, generalized fear, thus falling short of establishing a concrete injury”

and finding plaintiffs sufficiently “allege the threat of future harm”).

      Moreover, the interest in the right to vote is germane to the purpose of each

Plaintiff organization. Each is an advocacy group geared towards increasing voter

education and turnout. Finally, neither the claim asserted nor the relief requested

requires the participation of any individual voters.

      Thus, Plaintiffs have demonstrated an injury-in-fact sufficient for the first

element for standing.

             ii.   Causation

      The parties do not contest that Defendants, through their decision to operate

only one polling station during the first week of the early voting period, have

caused Plaintiffs’ alleged injury. The Court finds that at least some Gwinnett

County voters intended to vote at a satellite location that will not be in operation
due to Defendants’ decision. Indeed, it is clear this injury is “fairly traceable” to

Defendants, as there is a direct connection between Defendants’ actions and

Plaintiffs’ alleged harm. Thus, Plaintiffs have sufficiently demonstrated the second

element for standing.

             iii.   Redressability

       Likewise, the parties do not contest that Plaintiffs’ alleged injuries could be

redressed by a favorable ruling of this Court. To be sure, the issuance of an

injunction requiring Defendants to immediately begin operating seven satellite

polling stations would resolve all of Plaintiffs’ grievance. Therefore, Plaintiffs have

sufficiently demonstrated the final element necessary for standing.

       b.    Temporary Restraining Order and Preliminary Injunction

       Plaintiffs seek injunctive relief based on Defendants’ decision to offer in-

person, early voting at only one location during the first week of the early voting

period for the March 2020 presidential primary election. 32 Plaintiffs assert this

decision violates the First and Fourteenth Amendments.

       The standard for obtaining a TRO is identical to that for obtaining a

preliminary injunction. Windsor v. United States, 379 F. App’x 912, 916-17




32   ECF 1, ¶ 1.
(11th Cir. 2010). 33 To obtain injunctive relief, the moving party must demonstrate:

“(1) a substantial likelihood of success on the merits; (2) that irreparable injury will

be suffered unless the injunction issues; (3) the threatened injury to the movant

outweighs whatever damage the proposed injunction may cause the opposing

party; and (4) if issued, the injunction would not be adverse to the public interest.”

Four Seasons Hotels & Resorts, B.V. v. Consorcio Barr, S.A., 320 F.3d 1205, 1210

(11th Cir. 2003). In determining whether a preliminary injunction is warranted, “a

district court need not find that the evidence positively guarantees a final verdict

in plaintiff’s favor.” Levi Strauss & Co. v. Sunrise Int’l Trading Inc., 51 F.3d 982, 985

(11th Cir. 1995).

       Nonetheless, a “preliminary injunction is an extraordinary and drastic

remedy not to be granted unless the movant clearly established the burden of

persuasion as to the four requisites.” McDonald’s Corp. v. Robertson, 147 F.3d 1301,

1306 (11th Cir. 1998). Moreover, when a party seeks to affirmatively enjoin a state

governmental agency, requiring it to perform a certain action, the “case must

contend with the well-established rule that the Government has traditionally been

granted the widest latitude in the dispatch of its own affairs.” Martin v. Metro.



33   Under Eleventh Circuit Rule 36-2, “[u]npublished opinions are not considered
     binding precedent, but they may be cited as persuasive authority.”
Atlanta Rapid Transit Auth., 225 F. Supp. 2d 1362, 1372 (N.D. Ga. 2002) (citing Rizzo

v. Goode, 423 U.S. 362, 378–79 (1976)). The court must also exercise greater caution

when, as here, “the injunction will require detailed and continuous supervision

over the conduct of that [government] subdivision.” Id.

             i.     Substantial Likelihood of Success on the Merits

      To establish a Section 1983 claim, Plaintiffs must demonstrate that

(1) Defendants deprived them of a right secured by the Constitution, and (2) that

the deprivation occurred under color of state law. Arrington v. Cobb Cty., 139 F.3d

865, 872 (11th Cir. 1998). It is undisputed that Defendants acted under color of state

law. Thus, the Court need only address whether Defendants’ actions violated the

Constitution.

      “It is beyond cavil that voting is of the most fundamental significance under

our constitutional structure.” Burdick v. Takushi, 504 U.S. 428, 433 (1992) (citing Ill.

Bd. of Elections v. Socialist Workers Party, 440 U.S. 173, 184 (1979)). See also Reynolds

v. Sims, 377 U.S. 533, 561–62 (1964) (“[T]he right of suffrage is a fundamental matter

in a free and democratic society. . . . [T]he right to exercise the franchise in a free

and unimpaired manner is preservative of other basic civil and political rights, any

alleged infringement of the right of citizens to vote must be carefully and

meticulously scrutinized.”).
      Although the right to vote is fundamental, “[i]t does not follow, however,

that the right to vote in any manner and the right to associate for political purposes

through the ballot are absolute.” Burdick, 504 U.S. at 433 (1992) (citing Munro v.

Socialist Workers Party, 479 U.S. 189, 193 (1986)). As a matter of constitutional law,

States “retain the power to regulate their own elections.” Burdick, 504 U.S. at 433

(citing U.S. Const. Art. I, § 4, cl. 1). The Supreme Court has held that:

             [G]overnment must play an active role in structuring
             elections; as a practical matter, there must be a
             substantial regulation of elections if they are to be fair
             and honest and if some sort of order, rather than chaos,
             is to accompany the democratic processes.

Burdick, 504 U.S. at 433 (citing Storer v. Brown, 415 U.S. 724, 730 (1974)).

      To achieve these objectives, States may enact “comprehensive and

sometimes complex election codes.” Anderson v. Celebrezze, 460 U.S. 780, 788 (1983).

Each regulation “inevitably affects—at least to some degree—the individual’s

right to vote and his right to associate with others for political ends.” Id.

Nonetheless, a State’s “important regulatory interests are generally sufficient to

justify reasonable, nondiscriminatory restrictions.” Id. See also Griffin v. Roupas,

385 F.3d 1128, 1130 (7th Cir. 2004) (“[S]tate legislatures may without transgressing

the Constitution impose extensive restrictions on voting. Any such restriction is

going to exclude . . . some people from voting; the constitutional question is
whether the restriction and resulting exclusion are reasonable given the interest

the restriction serves.”).

      Given the Court’s grave responsibility to balance these competing interests,

it is unsurprising that “[c]onstitutional challenges to specific provisions of a State’s

election laws [ ] cannot be resolved by any litmus-paper test that will separate

valid from invalid restrictions.” Anderson, 460 U.S. at 789 (citing Storer, 415

U.S. at 730). Courts examine a challenge to a State’s regulation that allegedly

burdens the right to vote under a balancing test colloquially known as the

Anderson-Burdick test. Pursuant to that test, the Court:

             [M]ust first consider the character and magnitude of the
             asserted injury to the rights protected by the First and
             Fourteenth Amendments that the plaintiff seeks to
             vindicate. It then must identify and evaluate the precise
             interests put forward by the State as justifications for the
             burden imposed by its rule. In passing judgment, the
             Court must not only determine the legitimacy and
             strength of each of those interests; it also must consider
             the extent to which those interests make it necessary to
             burden the plaintiff’s rights. Only after weighing all
             these factors is the reviewing court in a position to decide
             whether the challenged provision is unconstitutional.

Anderson, 460 U.S. at 789 (1983).

      When a State’s regulation “subjects the voters’ rights to ‘severe’

restrictions,” then the regulation “must be narrowly drawn to advance a state

interest of compelling importance.” Burdick, 504 U.S. at 434 (citing Norman v. Reed,
502 U.S. 279, 289 (1992)). When the regulation instead only imposes “reasonable,

nondiscriminatory restrictions upon the First and Fourteenth Amendment rights

of voters,” then the “State’s important regulatory interests are generally sufficient

to justify the restrictions.” Burdick, 504 U.S. at 434. “However slight that burden

may appear . . . it must be justified by relevant and legitimate state interests

sufficiently weighty to justify the limitation.” Crawford v. Marion Cty. Election Bd.,

553 U.S. 181, 191 (2008).

      Reviewing the record and the evidence presented during the hearing, the

Court finds Plaintiffs’ asserted injury to be modest and slight. The Georgia

legislature has enacted a comprehensive scheme governing early voting. Pursuant

to O.C.G.A. § 21-2-385(d)(1), in-person early voting must begin “[o]n the fourth

Monday immediately prior to each primary or election” and extends through the

“Friday immediately prior to each primary, election, or runoff.” Early voting must

be “conducted during normal business hours on weekdays during such period

and shall be conducted on the second Saturday prior to a primary or election” and

“counties and municipalities may extend the hours for voting beyond regular

business hours and may provide for additional voting locations . . . to suit the

needs of the electors of the jurisdiction at their option.” Id.
       Plaintiffs do not challenge the validity of Georgia’s regulatory scheme.

Likewise, Plaintiffs do not allege that Defendants have run afoul of Georgia law.

Instead, both sides agree that early voting is an exceedingly popular method by

which voters, including those in Gwinnett County, exercise their right to vote. To

that end, the record shows that Defendants have far exceeded the requirements of

Georgia law by offering prospective voters the opportunity to early vote every

weekend during the three-week period and operating seven satellite voting

locations for the second and third weeks of the early voting period. The hours

during which the polling locations are open extend both before and after normal

business hours. 34 In fact, Defendants have actually increased—not decreased—the

amount of early voting polling locations each election year since 2016. Nor do

Plaintiffs contend that Defendants’ failure to add additional satellite voting

locations for the first week of early voting during the March 2020 presidential

primary (1) was motivated by racial (or any other) animus or (2) has a disparate

impact on any protected group.

       Instead, it appears Defendants’ willingness to exceed the statutory

minimum in expanding access to early voting has provided Plaintiffs a basis for




34   ECF 11, ¶ 8.
arguing that Defendants are constitutionally required to go further and offer even

more convenient methods of voting. Plaintiffs identify two overarching harms that

purportedly obligate the county to open more satellite offices: (1) voters waiting

in long lines at polling stations, and (2) voters forced to commute long distances

to polling stations. Plaintiffs speculate, but do not provide any evidence to

support, that these harms may disproportionately affect certain racial minorities.

To be sure, the record indicates that, during the 2016 and 2018 presidential general

election, Gwinnett County voters were exposed to long wait times. However, the

anecdotal problems cited by Plaintiffs that occurred in prior election cycles all took

place during general elections, not primaries. On the other hand, Defendants

presented evidence that the voter turnout for primary elections is far lower than

for general elections, with 156,135 voters in the 2016 primary. 35 Turnout for

primary elections where only one major party has a contested battle is even lower.

For example, in the 2012 primary election, the total number of voters in Gwinnett

County was 79,622. 36

           Moreover, while the Court understands that a long commute or wait in line

can be an inconvenience, courts have routinely rejected these factors as a


35   ECF 11, ¶ 14.
36   Id.
significant harm to a constitutional right—particularly when there is no evidence

of improper intent. For example, in League of Women Voters of Florida, Inc., v.

Detzner, the Northern District of Florida stated that “some courts have

characterized administrative burdens like waiting in line and commuting as not

severe.” 314 F. Supp. 3d 1205, 1216 (N.D. Fla. 2018). Similarly, in Common Cause

Indiana v. Marion County Election Board, the Southern District of Indiana

categorized difficulties such as longer lines and wait times as “nonsevere,

nonsubstantial, or slight burden on the general right to vote as a matter of law.”

311 F. Supp. 3d 949, 957–58 (S.D. Ind. 2018), vacated and remanded, 925 F.3d 928

(7th Cir. 2019). See also Jacksonville Coal. for Voter Prot. v. Hood, 351 F. Supp. 2d 1326,

1335 (M.D. Fla. 2004) (“While it may be true that having to drive to an early voting

site and having to wait in line may cause people to be inconvenienced,

inconvenience does not result in a denial of meaningful access to the political

process. Nor does the Court have the authority to order the opening of additional

sites based merely on the convenience of voters.”) (citations and internal quotation

marks omitted). Cf. Lee v. Va. State Bd. of Elections, 843 F.3d 592, 601 (4th Cir. 2016)

(“[E]very polling place will, by necessity, be located closer to some voters than to

others.”).
       Plaintiffs also make much of the fact that the Gwinnett BORE submitted a

budget request for the necessary funds to open all seven satellite offices during the

first week of the early voting period. The evidence shows, however, that the Board

of Commissioners did not approve this request. Instead, the Board of

Commissioners approved some of the funds, which the Gwinnett BORE allocated

to operate all the satellite locations for the second and third weeks of the early

voting period. Contrary to Plaintiffs’ characterization, Defendants did not approve

nor advertise that the satellite locations would be open for the first week of early

voting, only to suddenly take those locations away. In fact, satellite locations have

never been open in Gwinnett County during the first week of the early voting

period. 37 It is simply not the province of this Court to wade into an apparent

budgetary dispute between intra-county government agencies and pick sides.

Hood, 351 F. Supp. 2d 1326, 1332–33 (“It is equally clear that not every decision

made by local, state, or federal officials in regards to voting creates a justiciable

issue, or leads to a violation of the Constitution or federal or state election laws.”).

See also Ohio Democratic Party v. Husted, 834 F.3d 620, 633 (6th Cir. 2016)

(“[O]ur task (especially with respect to minimally burdensome laws) is neither to




37   ECF 11, ¶ 8.
craft the ‘best’ approach, nor to impose our own idea of democracy upon the Ohio

state legislature.”); Rockford League of Women Voters v. U.S. Nuclear Regulatory

Comm’n, 679 F.2d 1218, 1222 (7th Cir. 1982) (“Government agencies have limited

resources to perform their appointed tasks. The courts cannot tell them how to

allocate those resources so as to get the most value out of them. That calls for a

managerial judgment.”).

       Plaintiffs also point to the availability of paper ballots as a backup.

Defendants’ witness, Lynn Ledford, testified that Defendants could not provide

the adequate amount of paper ballots for the early voting period during the first

week of the early voting period because of the short time frame available and since

only certain, approved printers can be used to print the ballots. Regardless, the

order relied on by Plaintiffs that was issued by this Court in a prior voting rights

case concerning paper ballots only recognizes paper ballots as an acceptable back-

up method—not a primary method for recording votes. 38 Moreover, the parties

agree that, given the difficulty in obtaining, testing, installing, and training poll

workers on the new voting machines, adding a secondary method in which to




38   See Curling v. Raffensperger, 397 F. Supp. 3d 1334, 1410 (N.D. Ga. 2019).
count ballots (i.e., paper ballots) would only serve to inject more confusion into the

system.

      Since Plaintiffs’ alleged burdens are slight, the Court finds that the

regulations at issue are “reasonable, nondiscriminatory restrictions” on the right

to vote. At oral argument, Plaintiffs agreed their claim did not rest on

discriminatory or racial animus. In fact, it is clear Defendants’ decision to operate

only one voting location during the first week will impact all Gwinnett County

voters equally. According to the record, Defendants made this decision based on

budgetary factors and the administrative necessities of implementing new voting

machines and training poll workers. The Court finds these to be important

regulatory interests made at the local government level based on local government

needs. As such, these interests are sufficient to justify the county’s decision not to

open satellite voting locations during the first week of the early voting period. That

decision did not violate the Constitution, as Defendants are not required to

maximize the convenience of all voters. See Ohio Democratic, 834 F.3d at 629 (“It’s as

if plaintiffs disregard the Constitution’s clear mandate that the states (and not the

courts) establish election protocols, instead reading the document to require all

states to maximize voting convenience.”).
      Thus, Plaintiffs cannot demonstrate a substantial likelihood of success on

the merits.

              ii.   Irreparable Harm

      Because Plaintiffs cannot show a likelihood of success on the merits, an

extensive discussion of the remaining factors for issuance of a temporary

restraining order is unnecessary. Obama for Am. v. Husted, 697 F.3d 423, 436

(6th Cir. 2012) (“When a party seeks a preliminary injunction on the basis of a

potential constitutional violation, the likelihood of success on the merits often will

be the determinative factor.”). Nonetheless, for the second factor, Plaintiffs must

show that “irreparable injury would result if no injunction were issued.” Siegel v.

LePore, 234 F.3d 1163, 1175 (11th Cir. 2000). “An injury is ‘irreparable’ only if it

cannot be undone through monetary remedies.” Cunningham v. Adams, 808 F.2d

815, 821 (11th Cir. 1987).

      In the context of elections, courts have held that “[w]hen constitutional

rights are threatened or impaired, irreparable injury is presumed. . . . A restriction

on the fundamental right to vote therefore constitutes irreparable injury.” Obama

for Am., 697 F.3d at 436. See also League of Women Voters of N.C. v. North Carolina,

769 F.3d 224, 247 (4th Cir. 2014) (“Courts routinely deem restrictions on

fundamental voting rights irreparable injury.”).
      Here, while Plaintiffs allude to a general constitutional harm that will occur

if their request for an injunction is denied, they have failed to articulate any

specifics as to that injury. Defendants’ decision to operate one voting office for the

first week of early voting applies equally to all Gwinnett County voters. There is

no indication that this decision was used as a proxy for voter suppression or

targeted at a protected class. Plaintiffs also fail to provide any evidence from actual

Gwinnett County voters that they will suffer an irreparable injury—i.e., that they

will be entirely unable to vote—if limited to only one polling location during the

first week of the early voting period. The record actually demonstrates the

opposite. For the March 2020 election, Gwinnett County voters will be afforded a

greater opportunity to vote early than in any previous year. In fact, Gwinnett

County voters will have far more time available and polling locations at which to

vote early than required by state law.

      This is not a case that is calling into question the very integrity of the

electoral process. Simply put, while the denial of the right to vote (or a significant

burden on that right) would plainly constitute an irreparable injury, Plaintiffs have

presented no evidence that any Gwinnett County voter will be deprived of that

right. Therefore, the second factor weighs in favor of Defendants.
             iii.   Balance of the Equities

      For the third factor, the Court must analyze whether the “threatened injury

to the movant outweighs whatever damage the proposed injunction may cause

the opposing party.” Siegel, 234 F.3d at 1176. Based on the record, the Court finds

that the late filing of Plaintiffs’ motion for injunctive relief, as well as the

administrative infeasibility of its requested relief, weighs against an injunction.

      Plaintiffs were first aware of Defendants’ decision to only offer one polling

location for the first week of the early voting period on January 21, 2020. Indeed,

Plaintiffs sent Defendants two letters—on January 22 and February 18—objecting

to that decision. Nonetheless, Plaintiffs waited until the night of February 27,

2020—one business day before the early voting period was scheduled to

commence—to file their Complaint. Due to this dilatory conduct, any relief the

Court could grant would be extremely difficult for Defendants to implement, as

the early voting period has already begun.

      At the hearing, Ledford testified that to open satellite voting locations,

Defendants would have to, among other things, secure the additional locations,

install and test the necessary machines, line up additional poll workers to staff the

additional locations, and train those workers on the new voting machines. To be

sure, the Gwinnett BORE would have to: prepare seven satellite voting locations
by constructing, transporting, and testing hundreds of new voting machines

while, at the same time, recruiting, training, and scheduling hundreds of poll

workers for those locations. Due to these hurdles, Ledford explained that it would

not be reasonably feasible for Defendants to accomplish opening any of the

satellite locations this week. Further, Ledford testified that paper ballots, which

are intended to serve as a backup method to record votes, are not a feasible

alternative, as Defendants could not print a sufficient number of paper ballots to

serve the satellite locations prior to the second week of early voting.

      Plaintiffs, nonetheless, argue their actions were not untimely because they

were serving requests for information and attempting to negotiate with

Defendants to reach an amicable solution. While the Court acknowledges this is a

laudable goal, Plaintiffs were not faced with a binary choice and should have

sought court intervention sooner. This would have permitted Defendants to fully

comply with any Court order and significantly alleviated the potential burden. As

a result, the Court finds the balance of the equities weigh in Defendants’ favor.

             iv.   Public Interest

      For the final factor, both Plaintiffs and Defendants have competing interests

at stake. For example, courts have found that “allowing for easier and more

accessible voting for all segments of society serves the public interest.” Detzner,
314 F. Supp. 3d at 1224. See also Obama for Am., 697 F.3d at 437 (“The public interest

therefore favors permitting as many qualified voters to vote as possible.”).

However, because States are “primarily responsible for regulating federal, state,

and local elections,” they have a “strong interest in their ability to enforce state

election law requirements.” Hunter v. Hamilton Cty. Bd. of Elections, 635 F.3d 219,

244 (6th Cir. 2011). Beyond the parties, there is also a public interest in the Court

promoting certainty with elections and not entering orders that create “voter

confusion and consequent incentive to remain away from the polls.” Purcell v.

Gonzalez, 549 U.S. 1, 5 (2006). Given these competing interests, the Court finds that

the final factor does not weigh in favor of either party.

       Since the first three factors of the preliminary injunction analysis weigh in

favor of Defendants, and the final factor is even, the Court finds that Plaintiffs are

not entitled to injunctive relief.

III.   CONCLUSION

       For the foregoing reasons, Plaintiffs’ motion is DENIED.

       SO ORDERED this the 3rd day of March 2020.




                                                      Steven D. Grimberg
                                                United States District Court Judge
